DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final office action in response to the RCE filed 2/12/2021. Amendments received on 2/12/2021 have been entered. As per applicant claims 7, 9, 12-15 and 18-20 were previously canceled. Claim 21 is newly added claim. Accordingly claims 1-6, 8, 10, 11, 16-17 and 21 are pending.
Claim Objections
Claims 16 and 21 are objected to because of the following informalities:  
As of claims 16 and 21, term “availably information” should be --availability information--.
As of claim 21, “wherein the request to the second mobile terminal carried by the consignee includes a prompt to enter an identifier of the available storage device of the package for availably information of an available storage device” the underlined portion is confusing and should be revised. 
  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10, 11, 16-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Oz et al. (US Pub 2016/0098871) in view of Gillen et al. (US Pub 2014/0180959) and further in view of Robfogel et al. (US Pub 2015/0170448).
As of claims 1 and 5, Oz discloses an authentication information issuance apparatus (via a cloud based system configured to transmit rolling security code to a universal key fob/client device of the delivery person; see fig. 3A; also see paragraph [0062]) comprising circuitry configured to:
acquire package information for identifying a package (via cloud based system receiving Tracking number of the package; see paragraph [0054]); and 
issue the authentication information for unlocking the storage device to a first mobile terminal based on a request from the first mobile terminal (via universal key fob/client device of the delivery person requesting access to the vehicle and receiving the rolling security code to access the vehicle for package delivery; see fig. 3A; also see paragraphs [0057] and [0062]).  

Gillen discloses a system and method for delivering an item (see abstract). Gillen discloses that a carrier server 104 (authentication information issuance apparatus) receives item information (package information) and in case of an unsuccessful delivery search to determine whether there is an alternate location or vehicle (storage devices) to which the item is delivered (see paragraph [0052], [0069], [0070], [0087]-[0088]). Gillen discloses the item may be initially delivered to the original destination address. If the customer is not present at that location (face-to-face method fails), the Mobile Delivery service may be automatically initiated (based on previous authorization from the customer; see paragraph [0069]). Gillen further discloses that carrier service provider receives a code from carrier server 104 and the user the carrier device 105 to send the appropriate signal to access the vehicle (see paragraph [0088]).
So in combination, Oz discloses that the delivery person requests authentication information from an authentication information issuance apparatus, Gillen discloses that if face-to-face fails, delivery the package to a storage device (vehicle).
From the teaching of Oz and Gillen it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a mobile device by a 
With regards to limitations of issuing authentication information only on a designated date at a designated time, OZ discloses that in another example and to tighten the security, the first virtual key can be made unique in space and time such that it is only valid in a specific window of time and in a specific location of space. For example, the first virtual key can be active only between noon and 4 p.m. on a specific day and if the package delivery vehicle is located is specific location of a city (see paraqgrpah [0098]). Further it is common practice in access control, to issue access key on a designated date and time, Robfogel discloses an access control system, wherien a server sends an access code to a user’s mobile device 200 by checking the user’s check-in date and time (see paragraphs [0062] and [0069]).
From the teaching of Robfogel it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of OZ and Gillen to include the function of issuing key only on a designated ate and time as taught by Robfogel in order to allow a user to schedule deliveries at their chosen time period.
As of claim 2, combination of OZ and Gillen discloses all the limitations of the claimed invention as mentioned in claim 1 above, Oz further discloses that circuitry is configured to: acquire availability information in which the information for identifying the package and information about availability of the storage device are associated with each other (via cloud based system receiving a confirmation from the user to ensure that the user did in fact elect to have package delivered to their vehicle; see paragraph [0055]); and 

As of claim 3, Oz discloses that the circuitry is configured to further acquire information about a second mobile terminal carried by a consignee of the package and the acquisition unit is configured to acquire the availability information from the consignee via the second mobile terminal when there is a request from the first mobile22TSN201707259US TFN170706-USterminal (see paragraph [0055], “The cloud based system for secure access cloud system sends a first notification to the user (consignee) on either the mobile application or the desktop application of their client device and confirms with the user their desire to have a package shipped to their vehicle with the Tracking Number and VIN for the package delivery”, since the cloud based system transmits notification to the client device  and receive information from the client device it will have to receive information about the client device first in order to transmit and receive information; see paragraphs [0055], [0064] and [0075]). 
As of claim 4, Oz discloses that the circuitry is configured to acquire, from the first mobile terminal, a slip number of the package as the information for identifying the package, when a request is acquired from the first mobile terminal (see paragraph [0057], “In an example, the package delivery person uses the delivery application in their client device to send the Tracking Number (slip number) and the first virtual key in a message to the cloud based system for secure access cloud system in order to obtain the target vehicle's information including its current location information”).  

a storage device configured to store a package (via target vehicle 252; see fig. 3); and 
an authentication information issuance apparatus (via cloud based system; see fig. 3A), wherein the storage device includes circuitry configured to:
receive, from a first mobile terminal, authentication information for unlocking a door of the storage device (via remote keyless entry module of the target vehicle receiving rolling security code from a universal key fob/client device of a delivery person; see paragraphs [0021] and [0062]) , and 
unlock the door based on the authentication information (via the target vehicle unlocking the doors upon authenticating the a universal key fob/client device of a delivery person , hence comprising an unlocking unit; see paragraph [004] and [0036]), and 
the authentication information issuance apparatus includes circuitry configured to: acquire package information for identifying the package, and issue the authentication information to the first mobile terminal based on the request from the first mobile terminal (as disclosed in claim 1 above, see paragraphs [0054], [0057], [0062], [0071]).
So in the system of Oz the cloud based system issue the authentication information to a mobile device of the delivery person based on a request from the delivery person, however Oz does not explicitly disclose that the request from the first mobile terminal being received after an alternate face-to-face delivery method has failed and the system is configured to execute a search to determine whether there is a storage device to which the package is delivered.

So in combination, Oz discloses that the delivery person requests authentication information from an authentication information issuance apparatus, Gillen discloses that if face-to-face fails, delivery the package to a storage device (vehicle).
From the teaching of Oz and Gillen it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a mobile device by a couriers to request mobile delivery to a vehicle and receives a code from the carrier server to unlock the vehicle.
With regards to limitations of issuing authentication information only on a designated date at a designated time, OZ discloses that in another example and to tighten the security, the first virtual key can be made unique in space and time such that it is only valid in a specific window of time and in a specific location of space. For example, the first virtual key can be active only between noon and 4 p.m. on a specific 
From the teaching of Robfogel it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of OZ and Gillen to include the function of issuing key only on a designated ate and time as taught by Robfogel in order to allow a user to schedule deliveries at their chosen time period.
As of claim 8, Gillen discloses that the circuitry is configured to store information indicating whether the storage device is available only in a case where the package cannot be delivered by an alternate face-to-face delivery method (in the system of Gillen the item may be initially delivered to the original destination address. If the customer is not present at that location, the Mobile Delivery service is initiated; see paragraph [0069]). 
As of claims 10 and 11, combination of Oz and Gillen discloses all the limitations of the claimed invention as mentioned in claim 6 above, Gillen further discloses that the circuitry is configured to issue the authentication information when the search reveals that there is the storage device to which the package is delivered and the information indicating whether the storage device is available indicates that the storage device is only available in the case where the package cannot be delivered by the alternate face-to-face delivery method (in the system of Gillen when the courier is unsuccessful in delivering the time to the original destination address, the courier server 104 searches if 
As of claim 16, Gillen discloses that when the search reveals that there is not the storage device to which the package is delivered, the circuitry is configured to: send a request to a second mobile terminal carried by a consignee of the package for availably information of an available storage device (via disclosing that if the customer is not present at the location of the first delivery, staring mobile delivery process, and sending a notification to the user in the mobile delivery process to inquire about alternate delivery location; see paragraph [0069]-[0071), and issue authentication information for unlocking the available storage device to the first mobile terminal (in the system of Gillen when the courier is unsuccessful in delivering the time to the primary location, the courier server 104 searches if the item can be delivered to a vehicle and when the search reveals that the item is deliverable to the vehicle the courier is rerouted and provided with a code to unlock the vehicle (see paragraphs [0069] and [0087]-0088]).  
As of claim 17, Gillen discloses that the storage device is a vehicle (via shipping item to a vehicle; see paragraph [0087]). 
As of claim 21, OZ discloses that the recipient (consignee) provides a VIN number of the vehicle which is used to issue key (security/rolling code) to the delivery driver (see paragraphs [0051] and [0056]).
In the system of Gillen when the courier is unsuccessful in delivering the time to the primary location, the courier server 104 searches if the item can be delivered to a vehicle and when the search reveals that the item is deliverable to the vehicle the 
So in combination, the recipient could enter the vehicle number (as taught by OZ) at the time of the rerouting (as taught by Gillen). The result would have been obvious and would allow the recipient to use vehicle delivery method and provide vehicle information at the time of delivery rather than providing it in advance.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Robinson (US Pub 2017/0018130) discloses an access control system wherein in one embodiment, access to common access entry point 720 by mobile device 800 may only be granted at a specific time of day, days per week, or some other preconfigured schedule of access (see paragraphs [0074-[0075]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NABIL H SYED/Primary Examiner, Art Unit 2683